                      Case 2:20-cv-00861-JCM-EJY Document 30 Filed 08/07/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    DELANIE BUTLER, et al.,                               Case No. 2:20-CV-861 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     PORTFOLIO RECOVERY ASSOCIATES,
                      LLC,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is defendant Portfolio Recovery Associates, LLC’s motion,
               14
                      pursuant to Federal Rule of Civil Procedure 21, to sever plaintiff Delanie Butler’s federal and
               15
                      state wage and hour claims brought on behalf of defendant’s hourly workers, on one hand, from
               16
                      plaintiffs’ claim under the WARN Act and the wage and hour claims brought on behalf of
               17
                      salaried employees, on the other; and, pursuant to 29 U.S.C. § 1404(a), to transfer the wage and
               18
                      hour claims on behalf of the hourly employees, to the United States District Court for the Eastern
               19
                      District of Virginia, Norfolk Division, where Butler is already a current plaintiff in a
               20
                      substantially similar case. (ECF No. 13). Plaintiffs indicated that they would not oppose this
               21
                      motion. (ECF No. 23).
               22
                             The parties then filed a stipulation which accomplishes the motion’s request. (Id.). This
               23
                      court granted the parties’ stipulation. (ECF No. 24). In the interest of clarity, this court denies
               24
                      defendant’s instant motion to sever and transfer as moot. (ECF No. 13).
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00861-JCM-EJY Document 30 Filed 08/07/20 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                3     sever and transfer venue (ECF No. 13) be, and the same hereby is, DENIED as moot.
                4            DATED August 7, 2020.
                5
                                                                __________________________________________
                6                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
